Citation Nr: 0515146	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to May 1952.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1997, the 
veteran testified before a hearing officer at the RO; a 
transcript of that hearing is of record.  In September 2002 
the Board arranged for development of the evidence under 
authority then in effect.  In July 2003, the Board remanded 
the case for RO initial consideration of additional evidence 
that was submitted without a waiver.  In March 2004, the 
Board again remanded the case for further development.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a). The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Here, after the case was returned to the Board following the 
previous remand, in April and May 2005, the veteran submitted 
received additional evidence.  This evidence (which includes 
pertinent medical evidence) has not been considered by the 
RO, and the appellant has not waived initial AOJ 
consideration of the evidence.  Under DAV, supra, the Board 
must remand the case to the AOJ for initial consideration of 
the additional evidence.  Additionally, this case has now 
been remanded three times, and to forestall still further 
remands for this same reason, the veteran should also be 
asked to submit any and all evidence supporting his claim 
before the case is returned to the Board.

Accordingly, the case is remanded for the following:

The RO should review the claims in light 
of the additional evidence received since 
the January 2005 statement of the case 
(SOC)(arranging for any additional 
development deemed necessary).  If the 
claims remain denied, the RO should issue 
an appropriate Supplemental SOC and 
provide the veteran and his 
representative the opportunity to 
respond.  Before the case is returned to 
the Board, the veteran should be asked to 
confirm that he has no additional 
evidence to submit.  After he responds, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.

The purpose of this remand is to comply with due process 
requirements, including as mandated in DAV, supra.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

